                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

JESUS F. JIMENEZ,              )
           Petitioner,         )
v.                             )                     No. 3:18-cv-2417-M (BT)
                               )
LORIE DAVIS, Director, TDCJ-CID)
         Respondent.           )

                                          JUDGMENT

       The Court has entered its Order Accepting the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge in this case.

       IT IS THEREFORE ORDERED that the successive habeas petition is TRANSFERRED

to the United States Court of Appeals for the Fifth Circuit pursuant to In re Epps, 127 F.3d 364,

365 (5th Cir. 1997). See 28 U.S.C. ' 2244(b)(3); 28 U.S.C. § 1631.1

       The Clerk’s Office shall transmit a true copy of this Judgment, together with a true copy

of the Order accepting the Findings, Conclusions, and Recommendation of the Unites States

Magistrate Judge, to the parties.

       SO ORDERED this 13th day of March, 2019.




1 An order transferring a successive application to the court of appeals is not a final order
requiring a certificate of appealability. See United States v. Fulton, 780 F.3d 683, 688 (5th Cir.
2015).
